TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 9, 2014



                                      NO. 03-14-00275-CV


                                   Carnel Denmon, Appellant

                                                v.

                             Demetras Michelle Denmon, Appellee




             APPEAL FROM 335TH DISTRICT COURT OF LEE COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
             VACATED AND REMANDED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on January 29, 2014. The parties

have filed a joint motion requesting that we reverse the trial court’s judgment and enter judgment

according to the terms of their settlement agreement. Having considered the motion and the

settlement agreement, we grant the motion to the extent that we set aside the trial court’s

judgment without regard to the merits, and remand the case to the trial court for rendition of

judgment in accordance with the parties’ agreement. Each party shall pay the costs of the appeal

incurred by that party, both in this Court and the court below.